    Case 2:19-cv-00349-GZS Document 14 Filed 10/30/19 Page 1 of 6                             PageID #: 34




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


KHALID GURHAN,                                     )
                                                   )
                         Plaintiff                 )
v.                                                 )        2:19-cv-00349-GZS
                                                   )
CITY OF SACO, et al.,                              )
                                                   )
                         Defendants                )


                      RECOMMENDED DECISION AFTER REVIEW
                           OF PLAINTIFF’S COMPLAINT

       Plaintiff, a pretrial detainee at the York County Jail,1 alleges that he was charged with

certain drug-related criminal offenses in state court as the result of Defendants’ unlawful

conduct. (Complaint, ECF No. 1.) The defendants are comprised of law enforcement officers

and their employers.

         Plaintiff filed an application to proceed in forma pauperis (ECF No. 4), which

application the Court granted. (ECF No. 5.)                In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate. 28 U.S.C. § 1915(e)(2).

Additionally, Plaintiff’s complaint is subject to screening “before docketing, if feasible or …

as soon as practicable after docketing,” because he is “a prisoner seek[ing] redress from a

governmental entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a).



1
 In his complaint, Plaintiff asserted that his trial was scheduled for September 2019. Plaintiff has not filed a
subsequent pleading to confirm that the trial occurred. Accordingly, in this review, I assume Plaintiff remains
a pretrial detainee.



                                                       1
 Case 2:19-cv-00349-GZS Document 14 Filed 10/30/19 Page 2 of 6                                PageID #: 35




         Following a review of Plaintiff’s complaint, I recommend the Court dismiss Plaintiff’s

claims against Defendants City of Saco, City of Biddeford, and Cumberland County.2 I also

recommend the Court stay further proceedings against Defendants Ryan Hatch, Derek

McDonald, Peter Mador, and Juliet Angis.

                                        FACTUAL BACKGROUND

         Plaintiff alleges he is being held in custody awaiting trial on state court drug-related

offenses. (Complaint at 8.) According to Plaintiff, the law enforcement defendants violated

his constitutional rights in connection with the investigation of the circumstances that

resulted in the institution of criminal charges against Plaintiff. Plaintiff has asserted no

independent basis for liability against the municipal entities.

                                         STANDARD OF REVIEW

         The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so as




2 Plaintiff
          named the Cumberland County Jail as a party to this action. Although the jail is not a proper party to
this action, the Court can reasonably construe Plaintiff’s allegations as attempting to assert a claim against
Cumberland County. See Collins v. Kennebec County Jail, 2012 WL 4326191, at *3 (D. Me. May 31, 2012)
                                                     2
 Case 2:19-cv-00349-GZS Document 14 Filed 10/30/19 Page 3 of 6                            PageID #: 36




to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

        In addition to the review contemplated by § 1915, Plaintiff’s complaint is subject to

screening under the Prison Litigation Reform Act because Plaintiff currently is incarcerated

and seeks redress from governmental entities and officers. See 28 U.S.C. § 1915A(a), (c).

The § 1915A screening requires courts to “identify cognizable claims or dismiss the

complaint, or any portion of the complaint, if the complaint (1) is frivolous, malicious, or

fails to state a claim …; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

        When considering whether a complaint states a claim for which relief may be granted,

courts must assume the truth of all well-plead facts and give the plaintiff the benefit of all

reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st

Cir. 2011). A complaint fails to state a claim upon which relief can be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim,” Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in


(“The Kennebec County Jail is not a governmental entity or a proper party defendant to this lawsuit. It is a
building.”).
                                                     3
Case 2:19-cv-00349-GZS Document 14 Filed 10/30/19 Page 4 of 6                  PageID #: 37




federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

                                        DISCUSSION

       Regardless of the merits of Plaintiff’s claims against the individual defendants,

Plaintiff has not asserted an actionable claim against Defendants City of Saco, City of

Biddeford, and Cumberland County. A municipality cannot be vicariously liable for a

constitutional deprivation simply because the deprivation was caused by a municipal

employee. Welch v. Ciampa, 542 F.3d 927, 941 (1st Cir. 2008) (citing Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 691 (1978)). For a municipality to be liable for a constitutional

deprivation, the record must include evidence that a municipal policy, custom, or practice

caused the deprivation. Id. The applicable standard requires a plaintiff to “identify a

municipal ‘policy’ or ‘custom’ that caused the plaintiff’s injury.” Bd. of Cty. Comm’rs v.

Brown, 520 U.S. 397, 403 (1997). Here, Plaintiff has not identified a municipal policy or

custom that resulted in the alleged deprivation of his constitutional rights. Plaintiff,

therefore, cannot prevail on a claim against the municipal defendants.

       Plaintiff seeks to recover money damages for conduct that is the subject of ongoing

state court criminal proceedings. As a general rule, Younger v. Harris, 401 U.S. 37 (1971),

mandates abstention from the exercise of jurisdiction when a petitioner seeks relief in federal

court from ongoing state criminal proceedings. See Sprint Communications, Inc. v. Jacobs,
                                              4
Case 2:19-cv-00349-GZS Document 14 Filed 10/30/19 Page 5 of 6                    PageID #: 38




571 U.S. 69, 78 (2013) (noting that Younger “preclude[s] federal intrusion into ongoing state

criminal prosecutions”); In re Justices of Superior Court Dept. of Mass. Trial Court, 218

F.3d 11, 16 (1st Cir. 2000) (“The federal courts have long recognized the ‘fundamental

policy against federal interference with state criminal proceedings.’” (quoting Younger, 401

U.S. at 46)). While the Younger doctrine has typically been applied when a plaintiff requests

equitable relief, the doctrine has also been applied in actions for money damages. As the

Court in Gilbertson v. Albright, 381 F.3d 965 (9th Cir. 2004) explained:

     We conclude that Younger principles may apply to claims for damages under §
     1983. Damages suits that turn on a constitutional challenge to pending state
     proceedings implicate the reasons for Younger abstention as much as equitable or
     declarative relief actions because to determine whether the federal plaintiff is
     entitled to damages—and to determine whether the federal defendant is entitled to
     immunity—the district court must first decide whether a constitutional violation
     has occurred.

     [For the federal court to make such a determination] would frustrate the state’s
     interest in administering its judicial system, cast a negative light on the state
     court’s ability to enforce constitutional principles, and put the federal court in the
     position of prematurely or unnecessarily deciding a question of federal
     constitutional law. Therefore, a determination that the federal plaintiff’s
     constitutional rights were violated would be just as intrusive as a declaratory
     judgment.

381 F.3d at 979-80.

       The analysis of the Court in Gilbertson is sound. To permit Plaintiff to proceed on his

constitutional challenge to the investigation related to, and his subsequent arrest on, pending

state court charges would necessarily implicate the reasons for the Younger doctrine.

Accordingly, abstention at this stage of the proceedings is appropriate. A stay of this action


                                               5
Case 2:19-cv-00349-GZS Document 14 Filed 10/30/19 Page 6 of 6                   PageID #: 39




pending conclusion of the state court criminal proceedings is thus warranted. See Wallace v.

Kato, 549 U.S. 384, 394-95 (2007); Gilbertson, 381 F.3d at 980-984.

                                        CONCLUSION

       Based on the foregoing analysis, after a review in accordance with 28 U.S.C. §§ 1915

and 1915A, I recommend the Court dismiss Plaintiff’s claims against Defendants City of

Saco, City of Biddeford, and Cumberland County. I also recommend the Court stay

Plaintiff’s claims against Defendants Ryan Hatch, Derek McDonald, Peter Mador, and Juliet

Angis until conclusion of the state court criminal proceedings.

                                          NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen (14)
       days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right to
       de novo review by the district court and to appeal the district court’s order.


                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 30th day of October, 2019.




                                               6
